


Exhibit 10(iii)A(69)




AMENDMENT NO. 4
TO
ACUITY BRANDS, INC.
2002 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended And Restated Effective As Of January 1, 2005)
THIS AMENDMENT made as of this 23rd day of October, 2012, by ACUITY BRANDS, INC.
(the “Company”);
W I T N E S S E T H:
WHEREAS, the Company established the Acuity Brands, Inc. 2002 Supplemental
Executive Retirement Plan, which Plan was amended and restated generally
effective as of January 1, 2005 (the “Plan”), subject to the transition rules of
Section 409A;
WHEREAS, the Company now desires to amend the Plan in the manner hereinafter
provided;
NOW, THEREFORE, the Plan is hereby amended, as follows:
1.



Section 1.1(a) is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:
“Accrued Benefit: With respect to any Participant at any time a monthly benefit
payable for 180 months only, commencing on the Participant's Normal Retirement
Date in an amount equal to the product of 1.6% of the Participant's Average
Annual Compensation multiplied by the Participant's Years of Credited Service up
to a maximum of ten (10) years, divided by twelve (12); provided, that for
Participants who are active employees on January 1, 2009, the monthly benefit
payable commencing at Normal Retirement Date shall be an amount equal to the
product of 1.8% of the Participant's Average Annual Compensation multiplied by
the Participant's Years of Credited Service up to a maximum of ten (10) years,
divided by twelve (12); and provided, that for Participants who are active
employees of either the Company or Adopting Employers on October 23, 2012, the
monthly benefit payable commencing on the Normal Retirement Date shall be an
amount equal to the product of 2.8% of the Participant's Average Annual
Compensation multiplied by the Participant's Years of Credited Service up to a
maximum of ten (10) years, divided by twelve (12). The maximum number of Years
of Credited Service a Participant can accrue under the Plan is ten (10) years,
provided that Compensation earned after a Participant has completed ten (10)
Years of Credited Service shall be counted for purposes of determining the
Participant's Accrued Benefit if counting such Compensation would increase the
Participant's Accrued Benefit.”
“Notwithstanding the foregoing, if a Participant who received a distribution or
distributions following his Termination Date or Retirement is re-employed and
again becomes an active Participant, such Participant's Accrued Benefit, as
computed pursuant to this Section, shall be reduced by the monthly Accrued
Benefit amount that is the Actuarial Equivalent of the distribution(s) made to
the Participant.”
“Effective January 1, 2005, the Participant's Accrued Benefit shall, for certain
purposes under the Plan as indicated under the appropriate section, be divided
between his Pre-Section 409A Benefit and his Section 409A Benefit. Except as
indicated in such specific sections, the Participant's Accrued Benefit shall be
treated as a single benefit.”
Section 1.1(c) is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:
“Actuarial (or Actuarially) Equivalent: A benefit of equivalent value determined
using an interest rate equal to (i) with respect to any Pre-Section 409A
Benefit, 7% per annum, and with respect to any Section 409A Benefit, the lesser
of 7% per annum or the yield on 10-Year U.S. Treasury Bonds plus 1.50%, and (ii)
the mortality table prescribed by the Commissioner of Internal Revenue pursuant
to Rev. Rul. 95-6 (as hereafter amended or modified).”




--------------------------------------------------------------------------------




Section 1.1(g) is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:
“Average Annual Compensation: The applicable annual amount shall be the average
of the Participant's Compensation for the three highest, consecutive calendar
years preceding the Participant's date of Retirement, death or other termination
of employment.”
Section 13.2(a) is hereby amended by deleting the present section in its
entirety and substituting the following in lieu thereof:
“The acquisition (other than from the Company by any “Person” (as the term
person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding voting securities; or”
Section 13.2(d) is hereby amended by deleting the present section in its
entirety and substituting the following in lieu thereof:
“A complete liquidation or dissolution of the Company or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.”
“Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section (a), solely because thirty percent (30%) or more of the
combined voting power of the Company's then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.”
Section 13.3 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:
“Termination of Employment: If a Participant's employment is terminated by the
Company or by the Participant for any reason within two (2) years following a
Change in Control, the Company shall, within five (5) days, pay to the
Participant a lump sum cash payment equal to the lump sum Actuarial Equivalent
of his Accrued Benefit as of the date of his termination of employment whether
or not the Participant is otherwise vested in his Accrued Benefit.”
Schedule 1 of Adopting Employers is amended to reflect the change in the entity
name Acuity Lighting Group, Inc. to Acuity Brands Lighting, Inc. (formerly
Acuity Lighting Group, Inc.).
This Amendment No. 4 shall be effective as of October 23, 2012. Except as hereby
modified, the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the Company has executed this Amendment No. 4 as of the date
first written above.
 
ACUITY BRANDS, INC.






By: ________________________________







